IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43155

STATE OF IDAHO,                                   )   2015 Unpublished Opinion No. 697
                                                  )
       Plaintiff-Respondent,                      )   Filed: November 6, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
MIRINDA A. BISSONETTE,                            )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Mirinda A. Bissonette pled guilty to possession of methamphetamine. Idaho Code § 37-
2732(c)(1).   The district court imposed a unified sentence of five years with two years
determinate, suspended the sentence, and placed her on supervised probation for a period of four
years. Subsequently, Bissonette admitted to violating the terms of the probation and the district
court continued her supervised probation for four years. Bissonette admitted to violating her
probation for a second time and the district court consequently revoked probation, ordered
execution of the original sentence, and retained jurisdiction. Bissonette appeals, contending that
the district court abused its discretion in revoking probation.



                                                  1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the order
revoking probation is affirmed.




                                                2